 In the Matter of TENNESSEE COACH COMPANY,1 EMPLOYERandBROTH-ERHOOD OF RAILROAD TRAINMEN, PETITIONERCases Nos.10-RC-738and 10-RC-781.-Decided January 20, 1950DECISIONDIRECTION OF ELECTIONSANDORDERUpon a petition duly filed, a hearing was held before Clarence D.Musser, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a single system-wide unit of the Employer'sbus drivers.The Intervenor requests a system-wide unit of both busdrivers and maintenance employees. The Employer contends that theunit requested by the Intervenor is the only appropriate one.1 The Employer's name appears as amendedat thehearing.2 AmalgamatedAssociation of Streetand ElectricRailway andMotor Coach Employeesof America, AFL, appearedas Intervenor,and also filed a petition(Case No. 10-RC-781)for a broaderunit than that claimedby the Petitioner.As theIntervenor made anadministrative showing of interest sufficientto justifythe larger unit, we findthat thefiling of aseparate petition was unnecessary.SeeCelanese Corporationof America,81NLRB 1041. Accordingly,as the Intervenor participatedfully in thehearing and allissuesare clearlyset forth in the record,we shall hereby dismiss the petition in Case No.10-RC-781.8S NLRB No. 52.253 254DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer, a Tennessee corporation with its principal office andplace of business in Knoxville,Tennessee,is engaged in the businessof transporting passengers by motor bus to points within the Statesof Tennessee, Georgia, Virginia, and Nest Virginia.The Employer'sprimary maintenance garage also is located in Knoxville.There aresmaller garages located at Bristol, Nashville,and Rockwood, Ten-nessee, and at Atlanta, Georgia.The Employer operates 134 passen-ger busses and employs 145 bus drivers and 91 maintenance employees.Although the Employer has a uniform policy, insofar as bus driversand maintenance employees are concerned,as. to wage adjustments,labor relations,and employees'complaints,bus drivers are paid on amileage basis,whereas maintenance employees are paid on an hourlybasis.Bus drivers are under the general supervision of the trafficmanager and the immediate supervision of the chief dispatcher.Maintenance employees are underthe generalsupervision of the trafficmanager and the immediate supervision of the garage superintendent.The majority of the drivers pick up their busses at, and return themto, the main garage in Knoxville.Sixty of the 91 maintenance em-ployees work in the Knoxville garage.The remainder of the main-tenance employees work in the smaller garages already mentioned.Bus drivers are required by law to take physical examinations and toobtain chauffeurs'licenses.There are instances where maintenanceemployees have become bus drivers,but there is no substantial inter-change of drivers and maintenance employees.There is no fixed pattern in the bus transportation industry withrespect to the grouping of operating and maintenance employees.In certain instances,the Board has found that a combined unit ofdriversand maintenance employees is the more appropriate.3 Inother instances, we have found that a unit limited to drivers is appro-priate.4But in numerous cases, we have held that either a unit ofdrivers and maintenance employees or a unit limited to drivers maybe appropriate .5Where, as here, there are factors pointing to thecommon interests of the two groups involved and also factorspointing toward the separation of interests,we believe, in line withour past decisions, that the employees should be permitted to indicatetheir own preferences,as hereinafter provided for.A question is raised as to the inclusion of three relief foremen withinthe voting group of maintenance employees.These employees areclassified as mechanics.They spend 5 days a week performing the du-ties of that classification,and 1 day a week as relief foremen.When3 Amarillo Bus Company,78 NLRB 1103.4Gate City Transit Lines,Inc.,81 NLRB 79.5Maine Central Transportation Co.,80 NLRB 281;Norfolk Southern BusCo., 76 NLRB488;Illini CoachCo., 72 NLRB 408. TENNESSEE COACH COMPANY255acting as relief foremen they have authority responsibly to directthe work of other employees and to recommend the discharge of suchemployees.The Board has previously found that the interests ofpart-time foremen who serve regularly as supervisors for a fixed periodduring the course of their weekly employment are closely tied withthose of management, so as to make them ineligible to vote in an elec-tion.6Accordingly, we shall exclude the relief foremen from thevoting group of maintenance employees.We find that all drivers and maintenance employees in the system-wide operations of the Employer may, within the meaning of Section9 (b) of the Act, constitute either a single combined unit, or twoseparate appropriate units.Accordingly, we shall direct that sep-arate elections be held among the following voting groups :1.All bus operators employed by the Employer, excluding dis-patchers 7 and supervisors as defined in the Act."2.All maintenance employees employed by the Employer, excludingrelief foremen and supervisors as defined in the Act.We shall, however, make no final unit determination at this time,but shall first ascertain the desires of these employees as expressed inthe elections. If a majority of the bus operators vote for the Petitioner,they will be taken to have indicated their desire to constitute a sepa-rate unit.'DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting groups described in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the date6 TheTexas Company, SalemGasolinePlant,85 NLRB 1211(Chairman Herzog andMember Houston dissenting).7The parties stipulated as to the exclusion of dispatchers,who responsibly direct theworkof other employees.8The Petitioner requests the inclusion of certain operators whose primary duty isdriving,but who at times serve as dispatchers.The record does not disclose what per-centage of the working time of these employees is spent as dispatchers.If the claimeddrivers serve infrequently or sporadically as dispatchers,and spend the majority of theworktime as bus operators,they are hereby included within the voting group.On the otherhand,if they serve regularly as dispatchers,for fixed periods,they are excluded from thevoting group for the reasons stated above with respect to the relief foremen.6The Petitioner or the Intervenor,in either of the elections directed herein may, uponprompt request to, and approval thereof by,the Regional Director, have their namesremoved from the ballot. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this Direction of Elections, including employees who did not workduring -said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, and also excluding employeeson strike who are not entitled to reinstatement, to determine :(1)Whether the employees in group 1, above, desire to be repre-sented, for purposes of collective bargaining, by Brotherhood ofRailway Trainmen, or by Amalgamated Association of Street andElectric Railway and Mofor Coach Employees of America, AFL, orby neither ;(2)Whether or not the employees in group 2, above, desire to berepresented for purposes of collective bargaining by AmalgamatedAssociation of Street and Electric Railway and Motor Coach Em-ployees of America, AFL.10ORDERIT IS HEREBY ORDEREDthat the petition filed herein in Case No.10-RC-781 be, and it herebyis, dismissed.10 The Petitioner disaffirmed any interest in the employees in group 2.